Name: Commission Regulation (EEC) No 1290/85 of 21 May 1985 on minimum quality requirements for peaches in syrup eligible for production aid
 Type: Regulation
 Subject Matter: consumption;  plant product;  economic policy;  foodstuff
 Date Published: nan

 No L 133/8 Official Journal of the European Gommunities 22. 5 . 85 COMMISSION REGULATION (EEC) No 1290/85 of 21 May 1985 on minimum quality requirements for peaches in syrup eligible for production aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 This Regulation lays down the minimum quality requirements which peaches in syrup, as defined in Article 1 (2) (a) of Regulation (EEC) No 1599/84, shall meet in order to benefit from the production aid provided for in Article 3 ( 1 ) of Regulation (EEC) No 516/77. Article 2 For the manufacture of peaches in syrup only fruit of Prunus persica L. shall be used, excluding nectarines. The raw material shall be fresh, sound, clean and suitable for processing. The raw material may before being used for the manu ­ facture of peaches in syrup have been chilled. Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vegeta ­ bles ('), as last amended by Regulation (EEC) No 746/85 (2), and in particular Article 3d (4) thereof, Whereas Article 3 ( 1 ) of Regulation (EEC) No 516/77 provides for a system of production aid for certain products ; whereas Article 3d ( 1 ) (b) of the Regulation lays down that aid shall be paid only for products which meet minimum quality standards to be laid down ; Whereas the aim of such quality requirements is to avoid production of products for which no demand exists or products which would create distortion of the market ; whereas the requirements must be based on traditional fair manufacturing procedures ; Whereas which a view to implementing the produc ­ tion aid system this Regulation must be applied in conjunction with Commission Regulation (EEC) No 1599/84 of 5 June 1984 laying down detailed rules for the application of production aid for products processed from fruit and vegetables (3), in particular as regards examination of the processed products ; Whereas the quality requirements laid down in this Regulation are measures for implementing the produc ­ tion aid system ; whereas quality requirements for the marketing of the products are not yet established by the Community ; whereas national requirements to that end may continue to be applied by the Member States, provided they are compatible with the provi ­ sions of the Treaty on the free movement of goods ; Whereas the Management Committee for Products Processed from Fruit and Vegetables has not delivered an opinion within the time limit set by its chairman, Article 3 1 . Peaches in syrup shall be manufactured in one of the styles defined in paragraph 2. 2. For the purposes of this Regulation the styles are defined as follows : (a) 'whole fruit' means the whole fruit, unpitted ; (b) 'halves' means the pitted fruit cut vertically into two approximately equal parts ; (c) 'quarters' means the pitted fruit cut into four approximately equal parts ; (d) 'slices' means the pitted fruit cut into more than four wedge-shaped parts ; (e) 'dice' means the pitted fruit cut into cube-like parts . 3 . Each container with peaches in syrup shall contain only one style and the fruit or the pieces thereof shall be practically uniform in size. No other type of fruit may be found in the container. (') OJ No L 73, 21 . 3 . 1977, p . 1 . 0 OJ No L 81 , 23 . 3 . 1985, p . 10 . 0 OJ No L 152, 8 . 6 . 1984, p. 16 . 22. 5. 85 Official Journal of the European Communities No L 133/9 4. The colour of peaches in syrup shall be charac ­ teristic for the type used. Portions which were obvio ­ usly near or part of the pit cavity and which after canning become slightly discoloured are considered to be of normal characteristic colour. Containers with peaches in syrup must not contain units having green parts. 5. Peaches in syrup shall be free from foreign materials of non-vegetable origin as well as free from foreign flavours and odours . The fruit shall be fleshy and may be variable in tenderness but shall neither be excessively soft nor excessively firm. Article 4 1 . Fruit or pieces thereof are considered practically uniform in size when, in a container, the weight of the largest unit is not more than twice the weight of the smallest unit. However, until 30 June 1987 whole fruit and halves, packed in containers with a nominal water capacity of 2 650 ml or more shall be considered prac ­ tically uniform in size when the weight of the largest unit is not more than 2,5 times the weight of the smallest unit. If there are less than 20 units in a container, one unit may be disregarded. When determining the largest and the smallest units, broken units shall not be taken into consideration . 2. For the purposes of Article 3 (4), the following colours are considered normal for a type :  yellow, including varietal types in which the predominant colour ranges from pale yellow to rich red orange,  white, including varietal types in which the pre ­ dominant colour ranges from white to yellow ­ white . 3 . Peaches in syrup shall be considered as complying with Article 3 (6) when the following tolerances are not exceeded : 6. Peaches in syrup shall be practically free from : (a) harmless foreign materials of vegetable origin ; (b) peel ; (c) blemished units . Whole fruit, halves and quarters shall also be practi ­ cally free from mechanically damaged units. l Style I Whole, halvesand quarters Other Pit or material 2 pits 2 pits Blemished units 10 % by number 1 500 grams Mechanically damaged units 5 % by number Not applicable Peel 150 cm2 aggregate area 150 cm2 aggregate area Harmless foreign material of vegetable origin 20 pieces 20 pieces disregarded. Pieces of pits are considered as equiva ­ lent to one pit when :  one piece is larger than one-half pit, or  a total of three pieces have been found ; The tolerances fixed, other than those fixed by reference to per cent by number, are per 10 kilograms drained net weight. Pits shall not be considered as a defect in whole peaches in syrup. 4. For the purpose of paragraph 3 : (a) 'pit or pit material ' means whole pits and pieces that are hard and sharp . Pit fragments of less than 5 mm in greatest dimen ­ sion which do not have sharp points or edges are (b) 'blemished units means fruit with discoloration on the surface or spots which definitely contrast with the overall colour and which may penetrate into the flesh, in particular bruises, scab and dark disco ­ loration ; No L 133/ 10 Official Journal of the European Communities 22. 5 . 85 (%) Style Containers with a nominal water capacity of 425 ml or more less than 425 ml Whole 52 50 Halves 55 50 Quarters 58 50 Slices 58 50 Dice 58 55 (c) 'mechanically damaged units means units which have been severed into definite parts, and all of such portions that equal the size of a full-size unit are considered one unit, or units where the trim ­ ming has been excessive and includes gouges on the surface of the units which substantially detracts from the appearance. Halves which are not cut vertically shall also be considered as mechanically damaged ; (d) 'peel' means both peel adhering to peach flesh and peel found loose in the container ; (e) 'harmless foreign material of vegetable origin' means vegetable materials which are irrelevant to the fruit itself or which have been attached to the fresh fruit but should have been removed during processing, in particular stalks and leaves and pieces thereof. Peel and pit material shall , however, be excluded. 3 . When peaches in syrup are packed in glass containers, the water capacity shall be reduced by 20 ml before the percentages referred to in paragraphs 1 and 2 are calculated. 4. Each container shall be marked with a reference identifying the date and year of production and the processor. The marking, which may be in code form, shall be approved by the competent authorities in the Member State where production takes place and these authorities may adopt additional provisions as to the marking itself. Article 6 The processor shall daily and at regular intervals during the processing verify that the peaches in syrup comply with the requirements for benefiting from aid. The result of the verification shall be recorded. Article 7 This Regulation shall enter into force on 1 July 1985. Article 5 1 . The peaches and the syrup in a container shall occupy not less than 90 % of the water capacity of the container. 2. The drained net weight of the fruit shall on average be at least equal to the following percentages of the water capacity, expressed in grams, of the container : This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 May 1985. For the Commission Frans ANDRIESSEN Vice-President